I dissent from the view of the majority as to nonliability because the drink was purchased on Sunday. The rule announced is not only erroneous, but is calculated to be of great injury to the public. It means that an innocent person, who purchases a bottled drink on Sunday and finds it poisoned or so filled with filthy flies, like the present case, as to cause him great sickness and suffering from drinking it, has no remedy against the seller or the manufacturer of the poisoned drink. The rule ofpari delicto cannot be invoked, in my judgment, because the principle is not involved.
The manufacturer of the bottled soft drink impliedly warrants its purity to the public. This has been held many times by our court and is conceded to be the law. And when the manufacturer bottles a poisoned drink, or poisons it after it is bottled, he is liable to any person who may purchase and consume it, and that is true whether it is purchased on Sunday or on a secular day. The breach of the warranty of purity is committed at the time when the manufacturer bottles the poisoned drink and puts it upon the market for sale. The purchase and drinking of the fluid on Sunday is merely incidental to the breach of the warranty by the manufacturer, committed on a previous day when he bottled the poisoned drink.
The purchaser on Sunday violates no law whatever, and therefore it is not the innocent and lawful act of the purchaser which brings about the injury, but the efficient and proximate cause of the injury is the bottling of the poisoned liquor on a previous secular day; the purchase and consumption of the article happened to be on Sunday but the fact that the drink was purchased on Sunday was not the efficient cause of the injury. The implied warranty of purity by the manufacturer was made on a legal day — the day the bottle was sealed and offered to the public for sale with the flies in it. The purchaser of the drink was no party to the bottling of the flies. The time when the drink was purchased, to-wit, Sunday, *Page 512 
did not in any way contribute to the breach of the implied warranty of the manufacturer, nor to the injury and damage resulting from the poisoned condition of the drink.
The buying and drinking of the liquid on Sunday was merely incidental to the breach of the implied warranty by the manufacturer, when he bottled the drink and put it upon the market for the use of the general public. His warranty of purity was to the general public, and the so-called contract of guaranty of purity is a warranty provided by law for the benefit of the public, and in that way is different from the warranty in the private individual contract, and therefore the same principle with reference to when such contract is breached does not apply; but, I think, in such a guaranty the breach takes place at the time the manufacturer bottles and seals his poisoned goods and puts them upon the market for the use of the innocent public.
The rule announced by the majority opinion will have the effect of freeing from all liability every vendor of drinks, creams, confections, etc., sold on Sunday, regardless of the amount of damage that may be done to innocent men, women, and children, who happen to purchase poisoned drinks during the Sabbath, although they are perfectly innocent so far as violating any law, and they may believe they have the right to assume that the drinks sold them on any one of the seven days of the week will be pure and fit for use. The majority holds, however, that for poison administered on Sunday there is no liability. There is no reasonable basis for such discrimination against Sunday.
COOK, J., concurs in this dissent. *Page 513